               Case 5:18-cr-00258-EJD Document 372 Filed 04/14/20 Page 1 of 7




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5589
 9        Fax: (408) 535-5066
          Email: Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11

12                                   UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14                                            SAN JOSE DIVISION

15   UNITED STATES OF AMERICA,                       ) Case No. 18-CR-258 EJD
                                                     )
16           Plaintiff,                              ) JOINT STATUS MEMORANDUM
                                                     )
17      v.                                           )
                                                     )
18   ELIZABETH HOLMES,                               )
                                                     )
19           Defendant.                              )
                                                     )
20

21           The parties in the above-captioned matter hereby file this joint status memorandum in advance of
22 the hearing set for April 15, 2020.

23 I.        Government’s Statement
24           On April 1, 2020, the Court convened a status conference and directed the parties to meet and
25 confer regarding the trial schedule. ECF 361. On April 6, 2020, counsel for the government and

26 defendant Holmes met and conferred telephonically. On April 7, 2020, counsel for defendant Holmes

27 provided the government with a proposed trial schedule culminating in an October 26, 2020 trial date.

28 On April 9, 2020, counsel for the government provided an alternative proposed schedule culminating in

     JOINT STATUS REPORT                             1
     18-CR-258 EJD
                Case 5:18-cr-00258-EJD Document 372 Filed 04/14/20 Page 2 of 7




 1 an October 5, 2020 trial date. Counsel for the government further advised that, following the Court’s

 2 ruling on the defendants’ motions to dismiss the indictment, the government intends to seek a

 3 superseding indictment. Because the Grand Jury is currently suspended until May 1, 2020 (see General

 4 Order 72), counsel for the government inquired whether defendant Holmes would agree to waive her

 5 constitutional right to indictment and proceed to trial by superseding information. Counsel for the

 6 government described the primary differences between the pending indictment and the proposed

 7 superseding information, namely, the addition of two wire fraud counts relating to patients who paid for

 8 Theranos testing; an allegation that the conspiracy to defraud investors began no later than 2010; and an

 9 allegation that Theranos’s investors included individuals, entities, certain business partners, members of
10 its board of directors, and individuals and entities who invested through firms formed for the exclusive

11 or primary purpose of investing in Theranos’s securities. 1 On April 10, 2020, counsel for defendant

12 Holmes advised the government that defendant Holmes would not waive her constitutional right to

13 indictment and believed superseding the indictment would necessitate further delay to the schedule

14 under discussion by the parties. The government submits that regardless of whether the indictment is

15 superseded, this case may proceed to trial either as scheduled or by October 2020. If the trial is reset for

16 October 2020, the Court should set the following schedule:

17                                            EVENT                                              DATE
          Defendant Holmes shall serve a summary pursuant to Rule 16 for each expert            5/18/2020
18        witness that defendant intends to call at trial in defendant’s case-in-chief.
19        The Government shall complete its Rule 16(a) disclosures. The Government              6/26/2020
          shall remain obligated to produce any Rule 16(a) material it subsequently
20        discovers.
21        The Government shall serve witness and exhibit lists for its case-in-chief.
22        The Government shall identify any statement the Government intends to offer
          under Federal Rule of Evidence 801(d)(2)(E).
23
          Defendant Holmes shall complete defendant’s Rule 16 disclosures other than            7/6/2020
24        expert disclosures.
25        The Government shall serve a summary pursuant to Rule 16 for each expert              7/10/2020
          witness that it intends to call at trial in rebuttal to expert testimony offered by
26        defendant.
27
            1
28            The government provided counsel for defendant Holmes a copy of the draft superseding
     information on April 13, 2020.
     JOINT STATUS REPORT                               2
     18-CR-258 EJD
               Case 5:18-cr-00258-EJD Document 372 Filed 04/14/20 Page 3 of 7




 1         Defendant Holmes shall serve witness and exhibit lists for the defendant’s           7/17/2020
           case-in-chief. Defendant Holmes shall complete defendant’s production of
 2         witness statements pursuant to Rule 26.2.

 3         Status Conference to confirm/assess public health conditions and viability of        7/13/2020
           scheduled trial
 4
           Motions in limine and motions relating to experts due.                               7/24/2020
 5
           Proposed jury instructions, juror questionnaire, and voir dire questions due.
 6
           Responses to motions in limine and motions relating to experts due.                  8/10/2020
 7
           Replies in support of motions in limine and motions relating to experts due.         8/24/2020
 8

 9         Pretrial Conference                                                                 9/14/2020 &
                                                                                               9/15/2020 (if
10                                                                                              necessary)
           Jury selection                                                                       9/29/2020
11
           First day of trial                                                                   10/6/2020
12

13
     II.     Ms. Holmes’ Statement
14
               Over the past week, Ms. Holmes’ counsel and the government have met and conferred
15
     regarding a suitable trial date in this matter in light of challenges associated with the COVID-19
16
     pandemic, and consistent with the Court’s direction and statements regarding the paramount importance
17
     of proceeding in a manner that is mindful of public health directives and the health and safety of all trial
18
     participants. Our discussions with the government initially brought us close to a compromise agreement
19
     on a path forward to a trial this fall. The government’s disclosure, late in these discussions, that it now
20
     intends to seek a superseding indictment in this case, which would significantly expand the charged
21
     conduct, fundamentally changed the landscape and will now necessitate a different and later trial date.
22
             With respect to the current health crisis we are now facing, we recognize the many tasks and
23
     activities associated with trial that all counsel once would undertake routinely and without hesitation,
24
     but which now carry risks. The Court, the government, and the defense all recognize these risks, and we
25
     have conducted discussions with avoidance of those risks in mind, and no doubt will continue to do so.
26
     As a result of these concerns, we initially suggested to the government that the trial be rescheduled in
27
     early 2021. Quite simply, we believe this is not the first or even one of the first cases that should be
28

     JOINT STATUS REPORT                               3
     18-CR-258 EJD
              Case 5:18-cr-00258-EJD Document 372 Filed 04/14/20 Page 4 of 7




 1 tried as the courts adopt new procedures and make adjustments for safe public health while conducting

 2 trials, given several unusual characteristics. The trial will be months-long, and the Court will be

 3 crowded. The defense, jurors, and witnesses will all enter the courthouse through crowds of onlookers

 4 who have often approached and even touched counsel and the defendant during entry to the building.

 5 We are confident that the Court and all trial participants will make all possible adjustments and work

 6 through these and other health-related issues as safely and diligently as they possibly can, but it remains

 7 true that in a trial of this length, with this number of participants, significant risks remain. The

 8 possibility of one or more trial participants falling ill to the virus in these circumstances, and under

 9 present health conditions, appears to be significant. If any trial participant were to contract the virus,
10 that unfortunate event would significantly disrupt the trial. All trial participants would need to be

11 quarantined for 2 weeks or longer. The risk of a mistrial would be substantial.

12           As noted above, given these risks and considerations, counsel for Ms. Holmes proposed to the

13 government that we defer the trial approximately six months, and plan to proceed in early 2021. The

14 government was unable to agree to adjourn the trial date for that length of time. It maintains that the

15 case can be tried in the fall. In an effort to reach a compromise that is still mindful of public health

16 concerns, counsel for Ms. Holmes proposed a schedule with a fall trial date, with a July status

17 conference at which we assess with the Court public health developments and determine whether it is

18 safe and feasible to proceed to trial in the fall. The government was amenable to this framework, with

19 some modifications. Ms. Holmes’ proposal, along with the government’s counter-proposal, within that

20 framework are set forth in the table below.

21

22                                     EVENT                                        Holmes           Govt.
                                                                                    Proposal       Counter-
23                                                                                                 Proposal
       Defendant Holmes shall serve a summary pursuant to Rule 16 for each          5/18/2020      5/18/2020
24     expert witness that defendant intends to call at trial in defendant’s
       case-in-chief.
25
       The Government shall complete its Rule 16(a) disclosures. The                5/29/2020      6/26/2020
26     Government shall remain obligated to produce any Rule 16(a) material
       it subsequently discovers.
27
       The Government shall serve witness and exhibit lists for its case-in-
28     chief.
     JOINT STATUS REPORT                              4
     18-CR-258 EJD
                Case 5:18-cr-00258-EJD Document 372 Filed 04/14/20 Page 5 of 7




 1
      The Government shall identify any statement the Government intends
 2    to offer under Federal Rule of Evidence 801(d)(2)(E).

 3    Defendant Holmes shall complete defendant’s Rule 16 disclosures             6/05/2020      7/6/2020
      other than expert disclosures.
 4
      The Government shall serve a summary pursuant to Rule 16 for each           6/10/2020      7/10/2020
 5    expert witness that it intends to call at trial in rebuttal to expert
      testimony offered by defendant.
 6
      Defendant Holmes shall serve witness and exhibit lists for the              6/15/2020      7/17/2020
 7    defendant’s case-in-chief. Defendant Holmes shall complete
      defendant’s production of witness statements pursuant to Rule 26.2.
 8
      Status Conference to confirm/assess public health conditions and            7/24/2020      7/13/2020
 9    viability of scheduled trial
10    Motions in limine and motions relating to experts due.                      8/03/2020      7/24/2020
11    Proposed jury instructions, juror questionnaire, and voir dire questions
12    due.

13    Responses to motions in limine and motions relating to experts due.         8/24/2020      8/10/2020

14    Replies in support of motions in limine and motions relating to experts     9/07/2020      8/24/2020
      due.
15
      Pretrial Conference                                                        9/29/2020 & 9/14/2020 &
16                                                                               9/30/2020 (if 9/15/2020 (if
                                                                                  necessary)    necessary)
17
      Jury selection                                                             10/19/2020      9/29/2020
18
      First day of trial                                                         10/26/2020      10/6/2020
19

20
            As the parties were making significant progress working out a schedule to proceed to trial on the
21
     current charges, late last week the government informed counsel for Ms. Holmes for the first time that it
22
     intends to seek a superseding indictment. 2 Based on proffers from the government, it appears that the
23
     new indictment (should the grand jury choose to return it) would significantly expand the case. The
24
     proposed indictment would:
25
                 •   Nearly double the length of the conspiracy period in Count One by adding the years
26

27
            2
28           The government inquired whether Ms. Holmes would waive her Fifth Amendment right to
     indictment by a grand jury, which she declined to do.
     JOINT STATUS REPORT                             5
     18-CR-258 EJD
                Case 5:18-cr-00258-EJD Document 372 Filed 04/14/20 Page 6 of 7




 1                   2010, 2011, and 2012, adding into the case an untold number of representations during

 2                   those years;

 3               •   More than double the universe of allegedly defrauded “investors” by adding numerous
 4                   unspecified “investors” such as

 5                      o individuals who invested from 2010 to 2013,

 6                      o certain unspecified business partners with whom the company interacted between

 7                          2010 and 2016 (presumably including Walgreens, Safeway, and perhaps others),

 8                      o unspecified individuals who served on the Theranos Board of Directors from

 9                          2010 to 2016, 3 and

10                      o an unspecified group of “individuals and entities who invested through firms

11                          formed for the exclusive or primary purpose of investing in Theranos’s

12                          securities”;

13               •   Add two new substantive counts – one alleging a patient was defrauded, and one alleging
14                   a doctor was defrauded.

15          Notwithstanding these modifications, the government maintains that the case has not materially

16 changed. We respectfully disagree. New motions to dismiss will be necessary, significant new factual

17 development work will need to be done, new experts may be needed, new documents will need to be

18 sought and obtained, and the focus of preparation for trial and trial presentation will need to shift

19 considerably. Counsel for Ms. Holmes does not understand why it took the government nearly two

20 years post-indictment, and more than five years into its investigation, to bring these new charges. Nor

21 does counsel understand why the government disclosed its intention to bring these new charges so late in

22 our collective discussions about a trial schedule. Nevertheless, we will continue to work diligently to

23 get ready for trial based on the new charges (again, assuming they will be returned by a grand jury), and

24 we believe that with diligent efforts we will be prepared to proceed to trial six months after the existing

25 trial date (on or about February 8). We do not believe we will be prepared for trial on the fall schedule

26

27          3
            It is unclear exactly how “business partners” and “board members” are properly considered
28 “investors.”   Instead, it appears that the government is effectively seeking to shoehorn multiple
   additional conspiracies into the framework of its existing indictment.
     JOINT STATUS REPORT                               6
     18-CR-258 EJD
             Case 5:18-cr-00258-EJD Document 372 Filed 04/14/20 Page 7 of 7




 1 that was previously under discussion with the government. As noted above, we believe a trial on this

 2 timeframe is the most realistic date in light of the COVD-19 pandemic in any event.

 3

 4 DATED: April 14, 2020                               Respectfully submitted,

 5                                                     ADAM A. REEVES
                                                       Attorney for the United States
 6
                                                       Acting Under Authority Conferred
 7                                                     by 28 U.S.C. § 515

 8                                                            /s/

 9                                                     ROBERT S. LEACH
                                                       JOHN C. BOSTIC
10                                                     VANESSA BAEHR-JONES
11                                                     JEFF SCHENK
                                                       Assistant United States Attorneys
12
     DATED: April 14, 2020                             Respectfully submitted,
13
                                                       WILLIAMS & CONNOLLY LLP
14

15
                                                              /s/
16
                                                       LANCE WADE
17                                                     Attorneys for Defendant Elizabeth Holmes
18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS REPORT                           7
     18-CR-258 EJD
